DETAILED ACTION
Claim Objections
Claims 2, 3 objected to because of the following informalities:  the term, “filter container”, lacks antecedent basis.  The filter container is examined to be the “filter” of claim 1.  Appropriate correction is required.
Claim 3 recites the diffusion cap.  The diffusion cap lacks antecedent basis.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Coughlin (US 20200191393 A1).
Regarding claim 1, Coughlin discloses a breath adapter device, comprising; 
an elongated hollow tube (113, 302) forming a mouthpiece having a shape, length and a diameter enabled to accept air from a user's breath;  
5a tubular breath outflow (104, 310) having a second length and second diameter at an end of the tube opposite the mouthpiece; and 
a filter (108, 308) having a third diameter and a third length positioned at the hollow tube between the mouthpiece and the outflow; 
wherein air is forced through the filter container, which captures spittle, bacteria 10and other contaminates before exiting the outflow (abstract, para. 7).  

Regarding claim 2, Coughlin discloses wherein a diffusion cap (102, 314) is positioned at the outflow and air flow travelling through the filter container and exiting the outflow is of a force enabling at least flame extinguishing on birthday candles.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coughlin (US 20200191393 A1) in view of Huang (US 20050150385 A1).
Regarding claims 1, 3, Coughlin discloses a breath adapter device, comprising; 
an elongated hollow tube (113, 302) forming a mouthpiece having a shape, length and a diameter enabled to accept air from a user's breath;  
5a tubular breath outflow (113, 314) having a second length and second diameter at an end of the tube opposite the mouthpiece; and 
a filter (108, 308) having a third diameter and a third length positioned at the hollow tube between the mouthpiece and the outflow; 
wherein air is forced through the filter container, which captures spittle, bacteria 10and other contaminates before exiting the outflow (abstract, para. 7), and
wherein the filter container has a diameter less than the mouthpiece and outflow.
 
Coughlin fails to disclose:
wherein the filter container is enabled to push into and secure the mouthpiece and the diffusion cap in a linear position.  

Huang teaches a personal inhalation device comprising a diffusion cap (14, Fig. 1) that can be inserted into the open end of a tube (16).  It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Coughlin to include a diffusion cap at the open inlet end (Coughlin; 116/316) of the mouthpiece so that debris (e.g., food) from the mouth does not enter breath adapter device.  
The combination discloses wherein the filter container is enabled to push into and secure the mouthpiece and the diffusion cap in a linear position (a user can push the filter 108/308 of Coughlin into one end of the mouthpiece while pushing the diffusion cap into the opposite end of the mouthpiece) 
Claim(s) 4, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coughlin (US 20200191393 A1) in view of Wu (US 20060010695 A1).
Regarding claims 204, 5, Coughlin fails to disclose wherein the mouthpiece includes concave indentations enabling fingers to grip the breath adapter, or wherein the concave indentations are enabled to removably attach an ornamental ring enabled to be worn on a finger of a user.  
However, Wu teach scissors, comprising: concave indentations (22, Fig. 4) enabling fingers to grip the scissors, and wherein the concave indentations are enabled to removably attach an ornamental ring (30) enabled to be worn on a finger of a user.  
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Coughlin to include concave indentations enabling fingers to grip the breath adapter, and wherein the concave indentations are enabled to removably attach an ornamental ring enabled to be worn on a finger of a user.  The motivation to combine is so that the user can attach the ring(s) for a more secure grasp of the breath adapter device.   
Although Wu does not teach wherein the indentations are on the mouthpiece, it would have been obvious to incorporate the indentations on the mouthpiece since the mouthpiece is where the user grasps the breath adapter device.  
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coughlin (US 20200191393 A1) in view of Xing (CN 203169771 U).
Regarding claim 6, Coughlin fails to disclose wherein the mouthpiece includes a diffusion cap including a plurality of uniform openings to uniformly direct the breath flow from the user through the device to the filter in the filter section. 
However, Xing teaches a respirator, wherein the mouthpiece includes a diffusion cap (4, Fig. 1) including a plurality of uniform openings (5) to uniformly direct the breath flow from the user through the device.
It would have been obvious to a person skilled in the art at the time of effective filing of the application to modify Coughlin wherein the mouthpiece includes a diffusion cap including a plurality of uniform openings to uniformly direct the breath flow from the user through the device to the filter in the filter section.  The motivation to combine is so that debris (e.g., food) from the mouth does not enter the breath adapter device.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON LAU whose telephone number is (571)270-7644. The examiner can normally be reached Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hoang can be reached on 571-272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JASON LAU/Primary Examiner, Art Unit 3762